DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I in the reply filed on 09/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Examiner’s Comments 
The examiner points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to,", “operable to”, "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114.
Furthermore, it has been held that the recitation that an element is "configured to" and “operable to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. For purposes of expediting prosecution, the Examiner has addressed all limitations following the phrase "configured to" and “operable to”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Obreski (US 2008/0218695; already of record) in view of Horiguchi et al. (US 6,943,942).
 Regarding claims 1 and 23, Obreski discloses, an imaging apparatus (Figs. 1-5) comprising: 
a light source (Para. 0014 and 0052) configured to emit light therefrom along a first path into an eye (100) for illumination of the retina (Para. 0052, lines 1-12) during an imaging process (Para. 0042, lines 25-29); 
an objective lens (Para. 0053, lines 8-10) that collects light reflected by the eye for purposes of imaging the retina; 
an internal lens (104) having an optical axis defined therethrough along which the reflected light is directed toward a capturing medium; 
an optical stop (106, 107) controllably positionable between the internal lens and the capturing medium; 
a mechanism (Para. 0037 and 0053) operable to reposition the optical stop; and 
a controller (Para. 0037 and 0053), coupled to the mechanism, configured to adaptively reposition the optical stop responsive to a determination that the eye has moved during the imaging process, so as to align the optical stop with the eye without moving the imaging apparatus (Para. 0037 and 0053).
Obreski does not explicitly disclose the optical stop is controllably positionable along a vertical plane, and the mechanism is operable to reposition the optical stop along the vertical plane.
Horiguchi teaches, from the same field of endeavor that in an imaging apparatus that it would have been desirable to make the optical stop is controllably positionable along a vertical plane (Col. 11, lines 47-52, Col. 12, lines 32-35 and see 73 of Fig. 25), and the mechanism is operable to reposition the optical stop along the vertical plane (Col. 11, lines 47-52, Col. 12, lines 32-35 and see 73 of Fig. 25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the optical stop is controllably positionable along a vertical plane, and the mechanism is operable to reposition the optical stop along the vertical plane as taught by the imaging apparatus of Horiguchi in the imaging apparatus of Obreski since Horiguchi teaches it is known to include these features in an imaging apparatus for the purpose of providing a convenient imaging apparatus that enables a view of the entire fundus.
Regarding claim 2, Obreski in view of Horiguchi discloses and teaches as set forth above, and Obreski further discloses, the mechanism includes a servomotor, a cam mechanism, a stepper motor, a pneumatic actuator, a piezoelectric actuator, a voice coil, or any combination thereof (Para. 0023).
Regarding claim 3, Obreski in view of Horiguchi discloses and teaches as set forth above, and Obreski further discloses, an eye tracker (Para. 0042, lines 25-30), wherein the controller is further configured to: determine, based on an output of the eye tracker, whether a spatial adjustment of the eye has caused the second path to move during the imaging process (Para. 0040-0041 and 0053-0054).
Regarding claim 4, Obreski in view of Horiguchi discloses and teaches as set forth above, and Obreski further discloses, the controller is further configured to: determine an amount of movement caused by a spatial adjustment of the eye during the imaging process (Para. 0040-0041 and 0053-0054), wherein a specified location to which the optical stop is repositioned by the mechanism corresponds to the determined amount (Para. 0040-0041 and 0053-0054).
Regarding claim 24, Obreski in view of Horiguchi discloses and teaches as set forth above, and Obreski further discloses, producing, by the ophthalmic imaging apparatus, a retinal image from light guided through the optical stop toward a capturing medium (Para. 0040-0042 and 0053-0054), wherein the light is reflected into the ophthalmic imaging apparatus by the eye (Para. 0040-0042 and 0053-0054).
Regarding claim 25, Obreski in view of Horiguchi discloses and teaches as set forth above, and Obreski further discloses, monitoring is performed continually or periodically throughout the imaging process (Para. 0040-0042 and 0053-0054).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Obreski (US 2008/0218695; already of record) in view of Horiguchi et al. (US 6,943,942) as applied to claim 1 above, in view of Ohara (WO 2017/025583).
Obreski in view of Horiguchi remains as applied to claim 1 above.
Obreski in view of Horiguchi does not disclose an infrared light source configured to direct infrared light along the first path into the eye.
Ohara teaches, from the same field of endeavor that it would have been desirable to include an infrared light source configured to direct infrared light along the first path into the eye (Page 2, Para. 3, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an infrared light source configured to direct infrared light along the first path into the eye as taught by the imaging apparatus of Ohara in the combination of Obreski in view of Horiguchi since Ohara teaches it is known to include these features in an imaging apparatus for the purpose of providing an easy to use imaging apparatus with reduced cost and improved image quality.
Regarding claim 6, Obreski, Horiguchi and Ohara discloses and teaches as set forth above, and Obreski further discloses, the controller is further configured to: analyze a live view of the retina to identify a spatial position of the eye (Para. 0040-0042 and 0053-0054), wherein the live view of the retina is created from infrared light reflected by the eye into the ophthalmic imaging apparatus (Para. 0040-0042 and 0053-0054), generate an instruction responsive to identifying the spatial position of the eye (Para. 0040-0042 and 0053-0054), and transmitting the instruction to the mechanism, which prompts the mechanism to position the optical stop in a specified location that enables the ophthalmic imaging apparatus to produce a retinal image having a higher resolution than otherwise possible before the optical stop is adaptively repositioned (Para. 0040-0042 and 0053-0054).
Regarding claim 7, Obreski, Horiguchi and Ohara discloses and teaches as set forth above, and Obreski further discloses, the controller is further configured to: retrieve multiple retinal images produced by the imaging apparatus, wherein each retinal image of the multiple retinal images corresponds to a different optical stop location, analyze the multiple retinal images to identify a particular retinal image having the best image quality, generate an instruction responsive to identifying the particular retinal image, and transmitting the instruction to the mechanism, which prompts the mechanism to position the optical stop in a specified location corresponding to the particular retinal image.
Obreski in view of Horiguchi does not disclose image quality is based on brightness level, whether vignetting is present, modulation transfer function (MTF) quality, or any combination thereof.
Ohara further teaches, from the same field of endeavor that it would have been desirable to make the image quality is based on brightness level, whether vignetting is present, modulation transfer function (MTF) quality, or any combination thereof (Page 11, Para. 2, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include the aforementioned limitations as taught by the imaging apparatus of Ohara in the combination of Obreski in view of Horiguchi since Ohara teaches it is known to include these features in an imaging apparatus for the purpose of providing an easy to use imaging apparatus with reduced cost and improved image quality.
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Obreski (US 2008/0218695; already of record) in view of Horiguchi et al. (US 6,943,942) as applied to claim 1 above, in view of He et al. (US 2016/0091739).
Obreski in view of Horiguchi remains as applied to claim 1 above.
Obreski in view of Horiguchi does not disclose the capturing medium is film, a digital charge-coupled device (CCD), or a complementary metal-oxide-semiconductor (CMOS).
He teaches, from the same field of endeavor that in an imaging apparatus that it would have been desirable to make the capturing medium is film, a digital charge-coupled device (CCD), or a complementary metal-oxide-semiconductor (CMOS) (Para. 0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the capturing medium is film, a digital charge-coupled device (CCD), or a complementary metal-oxide-semiconductor (CMOS) as taught by the imaging apparatus of He in the combination of Obreski in view of Horiguchi since He teaches it is known to include these features in an imaging apparatus for the purpose of providing a low cost imaging apparatus with improved image quality.
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9 and 23-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mizuno (WO 2008/029634) and Kimura (WO 2015/166549) discloses and imaging apparatus in which the optical stop is controllably positionable along a vertical plane, and the mechanism is operable to reposition the optical stop along the vertical plane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        09/28/2022